Campbell, C. J.,
delivered the opinion of the court.
The train of the appellant was left for about an hour with a part of it extending three and a half feet into the street at the crossing. It was improper to thus partially obstruct the crossing, and for any damage directly traceable to this wrong of the appellant it is answerable. ' It cannot be said that the appellee, in attempting to cross as he did, was guilty of contributory negligence so as to deprive him of a right of action for the injury sustained. There was room for a horse and buggy to pass in front of the train. All were thus invited to cross. The horse of the appellee was, as he thought, gentle, and could with safety be led across, and he attempted the passage. The result showed he was mistaken, but his course was a most natural one under the circumstances, and it was properly left to the jury to determine whether he should recover, and the court rightly refused to disturb the verdict. If the train had been three and a half feet further back so as to have cleared the crossing, the horse might have been frightened as it was, but there would have been no wrong by the appellant and no responsibility for the accident.

Affirmed.